Case 2:17-cv-00736-JRG-RSP Document 79 Filed 01/30/19 Page 1 of 1 PageID #: 1223



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   UNILOC USA, INC. ET AL,                   §
                                             §
          Plaintiffs,                        §
                                             §    Case No. 2:17-cv-00736-JRG-RSP
   v.                                        §
                                             §
   HUAWEI DEVICE USA, INC. ET                §
   AL,                                       §
                                             §
          Defendants.                        §

                                          ORDER
        . The Court notes that Plaintiffs Uniloc 2017 LLC, Uniloc Luxembourg, S.A., and

  Uniloc USA, Inc. filed a Notice of Voluntary Dismissal (Dkt. No. 78), which seeks to

  voluntarily dismiss the case against all Defendants under Fed. R. Civ. P. 41(a)(1)(A)(i).

  The Court notes that no answer or motion for summary judgment has been filed.

  Accordingly, Plaintiffs’ may properly dismiss this case voluntarily. It is therefore

  ORDERED that this case is DISMISSED WITHOUT PREJUDICE.
           SIGNED this 19th day of December, 2011.
          So ORDERED and SIGNED this 30th day of January, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
